Citation Nr: 0824352	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
residuals of a right chest wall gunshot wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to April 
1978, and from December 1979 to June 1988.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cervical spine disability, to 
include as secondary to service-connected residuals of a 
right chest wall gunshot wound.  The Board remanded this 
claim for additional development in April 2007.    


FINDING OF FACT

The veteran's current cervical spine disability first 
manifested after his separation from service and is unrelated 
to his service or to any incident therein, and is not shown 
to be the result of or aggravated by the service-connected 
residuals of a right chest wall gunshot wound disability.  


CONCLUSION OF LAW

The veteran's current cervical spine disability was not 
incurred in or aggravated by his active service; arthritis 
may not be presumed to have been incurred therein; and the 
current cervical spine disability is not proximately due to 
or the result of the service-connected residuals of a right 
chest wall gunshot wound disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the veteran contends that he is entitled to 
service connection on a secondary basis for his cervical 
spine disability due to his service-connected residuals of a 
right chest wall gunshot wound disability.  

On VA examination in December 2005, the veteran complained of 
neck pain in the right upper cervical posterior paraspinals 
that radiated into his right shoulder and down into his right 
upper arm.  He reported that the pain was intermittent and 
occurred every 30 to 60 minutes.  He stated that he also had 
stiffness of the neck but denied any weakness, weight loss, 
recurrent fever, or malaise.  He complained of feeling a 
little light-headed or dizzy at times, but he had no visual 
disturbances.  He believed that he might have injured his 
neck in a car accident in 1983 or 1984 during service.  
Examination revealed that the veteran intermittently held his 
right shoulder higher than his left shoulder and walked with 
minimal motion of his upper body and neck.  When he relaxed 
his right shoulder down to the level of his left shoulder, he 
reported a tingling sensation in the right side of his neck 
that went down to the right shoulder and upper arm.  Range of 
motion testing showed 20 degrees flexion, 55 degrees 
extension, 20 degrees lateral flexion to the left, 25 degrees 
lateral flexion to the right, 40 degrees lateral rotation to 
the right, and 45 degrees lateral rotation to the left.  The 
veteran declined repetitive motion and had grimace to 
palpation over the left upper trapezius, all of the right 
upper trapezius, and over the posterior paraspinal.  He had 
normal neck posture and muscle tightness to the right 
shoulder girdle.  There was no fixed deformity.  The veteran 
had guarding with all motions of the cervical spine secondary 
to pain.  He had normal strength to the spine and no pain on 
resisted motion.  There was normal symmetry and appearance of 
the spine except for the tightness of the muscles due to him 
holding his right shoulder up higher.  Muscle tone was 
normal, and there was no muscle atrophy.  The diagnosis was 
cervical spine multilevel degenerative facet changes with 
neural foraminal narrowing at C5-C6 and C6-C7 and radicular 
pain.  The examiner reviewed the entire claims file and 
opined that the veteran's cervical spine disability was not 
caused by or the result of his service-connected gunshot 
wound to the right chest.  His rationale was that the the 
gunshot wound had been nowhere near the veteran's neck and 
therefore could not be related to the degenerative changes of 
the cervical spine.  He noted that the veteran also had 
degenerative changes of the lumbar spine, which supported the 
opinion that the cervical spine disability was not related to 
the service-connected gunshot wound to the right chest.     

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Some factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
veteran's history, and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  

The Board finds that the December 2005 VA medical opinion 
finding no nexus between the veteran's cervical spine 
disability and his service-connected residuals of a right 
chest wall gunshot wound is probative and persuasive because 
the VA examiner supported the opinion with a comprehensive 
review of the entire claims file, a thorough physical 
examination, and an adequate rationale.  Furthermore, there 
are no contrary medical opinions of record.  

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for a 
cervical spine disability.  

The veteran's service medical records are negative for any 
complaints or treatment of a cervical spine disability.  In 
April 1988, he was found to be unfit for duty because of 
major depression and a right chest wall gunshot wound and was 
subsequently discharged from service.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
cervical spine disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of a cervical spine 
disability is an October 1996 VA medical report where the 
veteran complained of severe neck and right shoulder pain.  
He was treated with trigger point injection therapy.  

Post-service VA records dated from April 1997 to December 
2005 show that the veteran received intermittent treatment 
for chronic cervical spine pain with radiculopathy and facet 
hypertrophy, degenerative facet joint changes of the cervical 
spine with right lateral herniated disk, degenerative disc 
disease and arthritis of the cervical spine, and 
cervicomyalgia.  He received cervical epidural steroid 
injections on April 2002, May 2002, June 2002, April 2003, 
May 2003, and June 2003.  He received left cervical medial 
branch/facet injections on August 2002, November 2002, and 
December 2002.  

On VA examination in January 2003, the veteran complained of 
a protruding disc in the neck.  He reported that he took 
medication for his neck problems.  The examiner found that 
his neck condition might be contributing significantly to his 
shoulder symptoms.  

On VA examination in December 2005, the veteran complained of 
neck pain in the right upper cervical posterior paraspinals 
that radiated into his right shoulder and down into his right 
upper arm.  He reported that the pain was intermittent and 
occurred every 30 to 60 minutes.  He stated that he also had 
stiffness of the neck but denied any weakness, weight loss, 
recurrent fever, or malaise.  He complained of feeling a 
little light-headed or dizzy at times, but he had no visual 
disturbances.  He believed that he might have injured his 
neck in a car accident in 1983 or 1984 during service.  
Examination revealed that the veteran intermittently held his 
right shoulder higher than his left shoulder and walked with 
minimal motion of his upper body and neck.  When he relaxed 
his right shoulder down to the level of his left shoulder, he 
reported a tingling sensation in the right side of his neck 
that went down to the right shoulder and upper arm.  Range of 
motion testing showed 20 degrees flexion, 55 degrees 
extension, 20 degrees lateral flexion to the left, 25 degrees 
lateral flexion to the right, 40 degrees lateral rotation to 
the right, and 45 degrees lateral rotation to the left.  The 
veteran declined repetitive motion and had grimace to 
palpation over the left upper trapezius, all of the right 
upper trapezius, and over the posterior paraspinal.  He had 
normal neck posture and muscle tightness to the right 
shoulder girdle.  There was no fixed deformity.  The veteran 
had guarding with all motions of the cervical spine secondary 
to pain.  He had normal strength to the spine and no pain on 
resisted motion.  There was normal symmetry and appearance of 
the spine except for the tightness of the muscles due to him 
holding his right shoulder up higher.  Muscle tone was 
normal, and there was no muscle atrophy.  The diagnosis was 
cervical spine multilevel degenerative facet changes with 
neural foraminal narrowing at C5-C6 and C6-C7 and radicular 
pain.  The examiner reviewed the entire claims file and 
opined that the veteran's cervical spine disability was not 
caused by or the result of his service-connected gunshot 
wound to the right chest.  His rationale was that the the 
gunshot wound had been nowhere near the veteran's neck and 
therefore could not be related to the degenerative changes of 
the cervical spine.  He noted that the veteran also had 
degenerative changes of the lumbar spine, which supported the 
opinion that the cervical spine disability was not related to 
the service-connected gunshot wound to the right chest.     

The Board finds that the December 2005 VA medical opinion 
finding no nexus between the veteran's cervical spine 
disability and his service-connected residuals of a right 
chest wall gunshot wound is probative and persuasive because 
the VA examiner supported the opinion with a comprehensive 
review of the entire claims file, a thorough physical 
examination, and an adequate rationale.  Furthermore, there 
are no contrary medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current cervical spine disability.  The evidence is 
also against a finding that the cervical spine disability is 
a result of the veteran's service-connected residuals of a 
right chest wall gunshot wound disability.  In addition, 
arthritis (or any other neck disability) was not diagnosed 
within one year of separation, so presumptive service 
connection for a cervical spine disability is not warranted.  
The veteran contends that his current cervical spine 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's cervical spine disability is in October 1996, 
approximately 8 years after his separation from service.  In 
view of the lack of a cervical spine disability in service, 
and the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's cervical 
spine disability developed in service.  Therefore, the Board 
concludes that the cervical spine disability was not incurred 
in or aggravated by service.  In addition, the Board finds 
that the evidence is against a finding that the veteran's 
cervical spine disability is proximately due to, the result 
of, or aggravated by his service-connected residuals of a 
right chest wall gunshot wound disability.  Furthermore, the 
evidence does not show that any arthritis of the neck 
manifested to a compensable degree within one year following 
separation from service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002 and March 
2006; a rating decision in April 2003; a statement of the 
case in July 2004; and a supplemental statement of the case 
in December 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
residuals of a right chest wall gunshot wound, is denied.  



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


